DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-3, 6, 9-13, 18-20, 23, and 32-36. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 21, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 35 have been considered but are moot because the applicant’s arguments do not apply to the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9, the limitation, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor”, is indefinite, because it is unclear what it means. The current claim is directed to embodiment fig. 1B, and it is unclear how anchor 102 and sensor 104 show the structures as claimed. 
Re Claim 19, the limitation, “a placement location”, is indefinite, because it is unclear what is being placed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 18-20, 33, and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, in view of Binder et al. (DE 4341903 – citation is from the translated document provided) 
Re Claims 1, 19, 33, and 34, Stendel discloses an implantable sensor system for sensing biological signal of a patient comprising: 
a housing (fig. 1, structures that include baseplate 6, screw 9, fastening element 7, and catheter 1) including an anchor (para. [0046] discloses integrated fastening element 7 and discloses that by means of this thread the screw 9 exerts a force onto the seal 8 whereby the space between the semi-flexible cover 12 and base plate 6 is closed tightly relative to the brain tissue 4. Para. [0046] also discloses base plate 6 fastened on the skull bone 5 by means of a screw 14) and a first sensor (para. [0033], sensor unit comprises a catheter having one or more 
the anchor configured to be coupled to a skull-base structure location of the patient (para. [0020], [0036] and [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin), 
the first sensor being configured to sense at least a first biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3) and 
wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another, para. [0033] discloses that the measuring signals can be relayed to the evaluator unit).
Stendel further discloses that the implantable sensor system is configured to be implanted at a base of a skull via a cannula (para. [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, 

    PNG
    media_image1.png
    564
    538
    media_image1.png
    Greyscale

Stendel is silent regarding an anchoring location being a natural opening of a skull. Stendel is silent regarding the size of the implantable sensor system
However, Binder discloses an implantable device that is smaller than 1mm x 1.5 mm x 0.6 mm (para. [0007]), which is used to measure parameters of pressure, temperature, flow, pH value, potentials, and currents in the brain (para. [0006], [0008]) with the integration of the microelectronic circuit and telemetry unit (para. [0008]). 
It is known that foramen lacerum is approximately 9 mm, and foramen ovale is 7.2 mm in length. An implantable device as small as 1mm x 1.5 mm x 0.6 mm at least in width and length 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel, by configuring the size of the housing of the catheter containing the first sensor and the anchor as small as 1mm x 1.5 mm in terms of width and length, so that it would be configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull, wherein the base of the skull is a foramen ovale, and wherein a placement location is selected from a foramen underlying a brain and a foramen through which a cranial nerve passes or a cerebral-blood vessel courses, as taught by Binder, for the purpose of providing a minimally invasive implantable device for diagnostic purposes (para. [0005], [0007]). 
	Re Claim 2, Stendel discloses a second sensor for sensing at least a second biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 3, Stendel discloses that the at least the first biological signal is selected from the group consisting of a brain electrical signal, a brain chemical signal, a brain pressure signal, a brain temperature signal, and a brain optical signal, and the at least the second biological signal is selected from the group consisting of the brain electrical signal, the brain chemical signal, the brain pressure signal, the brain temperature signal, and the brain optical signal (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 6, Stendel discloses that the anchor comprises a grooved connection (para. [0046] discloses fastening element 7 with internal thread and a screw 14).  
Re Claim 9, Stendel discloses that the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor (as shown in fig. 1, catheter 1 that contains the sensor is in connection with an integrated fastening element 7 and seal 8 in para. [0046]).  
Re Claim 10, Stendel discloses that the power supply is configured to provide power for at least one of the transmitter or the first sensor (para. [0029], electronic unit with power supply)  
Re Claim 11, Stendel discloses that the power supply is rechargeable (para. [0040] discloses rechargeable batteries).  
Re Claim 18, Stendel discloses that the receiver is coupled to the first sensor and capable of receiving data from an external device (para. [0033] discloses that the catheter is in connection to the electronics unit so that the measuring signals can be acquired and relayed to the evaluator unit, para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another).  
	Re Claim 20, Stendel discloses that the first sensor is at least one of an electrode, a pressure sensor, a thermal sensor, a photonic sensor, or a chemical sensor (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of Jaax et al. (US 2006/0235484) and Wolf (US 2007/0167867). 
Re Claim 32, Stendel is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation and 
However, Jaax discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a velocity, an amplitude, or a direction of movement (para. [0062]) for the purpose of determining a physical activity level based on accelerometer recording. 
Wolf discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation (para. [0091] discloses a brain oxygenation sensor comprised of NIR emitters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by adding a first sensor for sensing at least a first biological signal selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation, as taught by Wolf, for the purpose of measuring blood oxygen saturation (Wolf, para. [0091]), and to modify Stendel as modified by Binder, by adding a second sensor for sensing at least a second biological signal selected from a second group consisting of a velocity, an amplitude, or a direction of movement, as taught by Jaax, for the purpose of determining a physical activity level based on accelerometer recording (Jaax, para. [0062]). 

Claims 12, 13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of DiLorenzo (US 2005/0021103).
Re Claims 12, 13, and 23, Stendel discloses transmission and processing of patient data digitally and telemetry (para. [0021]) and also discloses a control unit within the electronic unit (abstract and claim 11). 
a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter.
	However, DiLorenzo discloses an intracranial device that has stimulating electrodes and sensors sensing neural modulation signals (abstract) and teaches stimulating and recording circuit performed in signal conditioning unit, signal processor, and control circuit, wherein signal conditioning parameters include amplifier gains and filter gains, and signal processing parameters including, filter passbands, filter gains, integrator gains, and etc (para. [0103]). Signal conditioning circuit includes an associated amplifier and filter. Each amplifier and associated filter is configured to receive and process the signal generated by the associated one of the set of sensors (para. [0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by incorporating an amplifier and a signal processor or by incorporating a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter, as taught by DiLorenzo, for the purpose of receiving and processing the signal generated by the sensors (para. [0103]). 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaax et al. (US 2006/0235484) in view of Franck et al. (US 6298262 B1), hereinafter “Franck”
Re Claim 35, Jaax discloses an implantable sensor system for sensing biological signal of a patient (fig. 2, stimulator 140, para. [0077], the first and second stimulators, 140, 140’ of fig. 5 may be configured to sense various indicators of a headache or other condition, [0062], the stimulator 140 may be configured to perform the measurements) comprising: 
	a housing including an anchor, a first sensor, a receiver, a transmitter, a power supply, and a circuit, the implantable sensor system is configured to be implanted at a base of a skull via a cannula, the first sensor being configured to sense at least a first biological signal of the patient (para. [0062], [0077], a first sensor, para. [0039], [0040], power source, [0041], [0042], a transmitter, a receiver, [0046], circuit, para. [0029], [0093], anchor, hooks, adhesive, or other securing devices; para. [0029], [0090]-[0098], cannula; para. 0059, “[t]he microstimulator (200) may be implanted within a patient with a surgical tool such as a hypodermic needle, bore needle, or any other tool specially designed for the purpose”; para. [0029], [0093], fig. 7A, 7C, 7D, lumen 23 where lead passes through can be considered a grooved connection, [0090], [0091], one or more slits 24 may be included along the main body 22 of the suture sleeve 10 through which an adhesive may be inserted into the lumen 23 to secure the lead can be considered grooved connection, [0094], wing members 20, suture holes 21, slits 24, and lumen 23 all can be considered grooved connection, “The suture sleeve 10 of fig. 7D alternatively does not include the slits, but rather includes a number of grooves 25. Sutures may run along one or more of these grooves 24 to secure a lead in place.”); and 
	wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0077], [0062], fig. 5). 
Jaax is silent regarding the implantable sensor system being configured to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jaax, by configuring the implantable sensor system to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation, as taught by Franck, for the purpose of confirming that the position of the tip of the sensor system is accurately tracked (col. 17, lines 44-59). 
Re Claim 36, Jaax discloses that the implantable sensor system is configured to be implanted at a base of a skull, wherein the base of the skull is a foramen ovale (para. [0082], [0089], [0101], [0103]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, January 16, 2021Examiner, Art Unit 3792    

                                                                                                                                                                                                    /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792